UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported):November 19, 2008 ONCOTHYREON INC. (Exact name of registrant as specified in its charter) Delaware 001-33882 26-0868560 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 2601 Fourth Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices, including zip code) (206) 801-2100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On November 19, 2008, D. Lynn Kirkpatrick, PhD tendered her resignation as the Chief Scientific Officer of Oncothyreon Inc. in order to pursue other interests.Dr. Kirkpatrick’s resignation will be effective on December 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONCOTHYREON INC. By: /s/ Robert L. Kirkman, M.D. Robert L. Kirkman, M.D. Chief Executive Officer and President Date:November
